20-12097-scc        Doc 330       Filed 12/14/20 Entered 12/14/20 15:26:04                    Main Document
                                               Pg 1 of 4
                                    Hearing Date: December 28, 2020, at 10:30 a.m. (Prevailing Eastern Time)
                                   Objections Due: December 23, 2020, at 4:00 p.m. (Prevailing Eastern Time)

Lucy F. Kweskin                                           Jeff J. Marwil (admitted pro hac vice)
Matthew A. Skrzynski                                      Jordan E. Sazant (admitted pro hac vice)
PROSKAUER ROSE LLP                                        Brooke H. Blackwell (admitted pro hac vice)
Eleven Times Square                                       PROSKAUER ROSE LLP
New York, New York 10036                                  70 West Madison, Suite 3800
Telephone: (212) 969-3000                                 Chicago, IL 60602
Facsimile: (212) 969-2900                                 Telephone: (312) 962-3550
                                                          Facsimile: (312) 962-3551
Peter J. Young (admitted pro hac vice)
PROSKAUER ROSE LLP
2029 Century Park East, Suite 2400
Los Angeles, CA 90067-3010
Telephone: (310) 557-2900
Facsimile: (310) 557-2193

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re
                                                                      Chapter 11
CENTURY 21 DEPARTMENT STORES LLC,
et al.,                                                               Case No. 20-12097 (SCC)

                 Debtors. 1                                           (Jointly Administered)


        NOTICE OF HEARING ON MOTION OF DEBTORS FOR AN ORDER
    AUTHORIZING AND APPROVING (A) SALE OF INSURANCE ACTION INTEREST
        FREE AND CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES AND
                  (B) SETTLEMENT WITH GINDI PARTIES

        PLEASE TAKE NOTICE that the Court entered, on December 14, 2020, the Order

Shortening Notice With Respect To Motion Of Debtors For An Order Authorizing And Approving




1
         The Debtors in these chapter 11 cases (the “Chapter 11 Cases”), along with the last four digits of each
Debtor’s federal tax identification number, as applicable, are Century 21 Department Stores LLC (4073), L.I. 2000,
Inc. (9619), C21 Department Stores Holdings LLC (8952), Giftco 21 LLC (0347), Century 21 Fulton LLC (4536),
C21 Philadelphia LLC (2106), Century 21 Department Stores of New Jersey, L.L.C. (1705), Century 21 Gardens Of
Jersey, LLC (9882), C21 Sawgrass Blue, LLC (8286), C21 GA Blue LLC (5776), and Century Paramus Realty LLC
(5033). The Debtors’ principal place of business is: 22 Cortlandt Street, 5th Floor, New York, NY 10007.
20-12097-scc     Doc 330        Filed 12/14/20 Entered 12/14/20 15:26:04        Main Document
                                             Pg 2 of 4



(A) Sale Of Insurance Action Interest Free And Clear Of Liens, Claims And Encumbrances And

(B) Settlement With Gindi Parties [ECF No. 326] (the “Notice Order”).

       PLEASE TAKE NOTICE that, in accordance with the Notice Order, a hearing (the

“Hearing”) will be held on the Motion of Debtors for an Order Authorizing and Approving (A)

Sale of Insurance Action Interest Free and Clear of Liens, Claims and Encumbrances and (B)

Settlement with Gindi Parties [ECF No. 324] (the “Motion,”) before the Honorable Shelley C.

Chapman United States Bankruptcy Judge, United States Bankruptcy Court for the Southern

District of New York, at the United States Bankruptcy Court for the Southern District of New

York, One Bowling Green, New York, NY 10004, on December 28, 2020, at 10:30 a.m.

(prevailing Eastern Time). The Hearing will be held telephonically. Parties that wish to register

to listen or to participate may do so through Court Solutions LLC at www.court-solutions.com or

by calling (917) 746-7476.

       PLEASE TAKE FURTHER NOTICE that any responses or objections (“Objections”)

to the Motion must:

          i.   be in writing;

         ii.   specify the name of the objecting party and state with specificity the basis of the

               Objection(s) and the specific grounds therefor;

        iii.   conform to the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy

               Rules for the Southern District of New York;

        iv.    be filed with the Court on the docket of In re Century 21 Department Stores LLC,

               et al., Case No. 20-12097 (SCC); and

         v.    be served upon (a) the Chambers of the Honorable Shelley C. Chapman, United

               States Bankruptcy Judge for the Bankruptcy Court for the Southern District of New


                                                2
20-12097-scc     Doc 330     Filed 12/14/20 Entered 12/14/20 15:26:04            Main Document
                                          Pg 3 of 4



               York, One Bowling Green, New York, NY 10004-1408; (b) attorneys for the

               Debtors, Proskauer Rose LLP, 70 West Madison, Ste. 3800 Chicago, IL 60602-

               4342 (Attn: Jeff J. Marwil, Esq.); Eleven Times Square, New York, New York

               10036 (Attn: Lucy F. Kweskin, Esq.); (c) the United States Trustee for Region 2,

               201 Varick Street, Suite 1006, New York, New York 10014 (Attn: Andrea

               Schwartz,   Esq.);   (d)   counsel    to   the   Committee,    Jeffrey   L.   Cohen

               (jcohen@lowenstein.com) , Lindsay H. Sklar (lsklar@lowenstein.com) , and Brent

               Weisenberg (bweisenberg@lowenstein.com); and (e) counsel to the Prepetition

               Agent, Julia Frost-Davies (julia.frost-davies@morganlewis.com) and David M.

               Riley (david.riley@morganlewis.com) so as to be received no later than 4:00 p.m.

               (prevailing Eastern Time) on December 23, 2020 (the “Objection Deadline”).

       PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and served

with respect to the Motion, the Debtors shall, on or after the Objection Deadline, submit to the

Court an order substantially in the form annexed as Exhibit A to the Motion, which order the

Court may enter with no further notice or opportunity to be heard.

       PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

from time to time without further notice other than an announcement of the adjourned date or dates

at the Hearing. The Debtors will file an agenda before the Hearing, which may modify or

supplement the Motion to be heard at the Hearing.

 Dated: December 14, 2020                           Respectfully submitted,
        New York, New York
                                                    /s/ Lucy F. Kweskin

                                                    Lucy F. Kweskin
                                                    Matthew A. Skrzynski
                                                    PROSKAUER ROSE LLP
                                                    Eleven Times Square
                                                    New York, New York 10036

                                                3
20-12097-scc   Doc 330   Filed 12/14/20 Entered 12/14/20 15:26:04        Main Document
                                      Pg 4 of 4



                                            Telephone: (212) 969-3000
                                            Facsimile: (212) 969-2900
                                            Email: lkweskin@proskauer.com
                                            Email: mskrzynski@proskauer.com

                                            -and-

                                            Jeff J. Marwil (admitted pro hac vice)
                                            Jordan E. Sazant (admitted pro hac vice)
                                            Brooke H. Blackwell (admitted pro hac vice)
                                            PROSKAUER ROSE LLP
                                            70 West Madison, Suite 3800
                                            Chicago, IL 60602-4342
                                            Telephone: (312) 962-3550
                                            Facsimile: (312) 962-3551
                                            Email: jmarwil@proskauer.com
                                            Email: jsazant@proskauer.com
                                            Email: bblackwell@proskauer.com

                                            -and-

                                            Peter J. Young (admitted pro hac vice)
                                            PROSKAUER ROSE LLP
                                            2029 Century Park East, Suite 2400
                                            Los Angeles, CA 90067
                                            Telephone: (310) 557-2900
                                            Facsimile: (310) 577-2193
                                            Email: pyoung@proskauer.com

                                            Attorneys for Debtors
                                            and Debtors in Possession




                                        4
